DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Amendment
	The amendment filed on 12/13/2021 has been entered.  Claims 1-7, 16-17, 24-31, 36, 40-41, and 44-48 are pending in the application.  Claims 8-15, 18-23, 32-35, 37-39, and 42-43 are cancelled.  Claims 45-48 are new.  The amendments to the claims and specification overcome each and every objection previously set forth in the Final Office Action mailed on 12/13/2021.

Claim Objections
Claims 3 and 40 are objected to because of the following informalities:  
Claim 3, line 2: please correct “a colonoscope” to “the colonoscope”
-Claim 40, line 16: please correct “said irrigation conduit” to “said irrigating conduit”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 28-30, 40-41, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1).
Regarding claim 1, Blecher discloses a colon cleaning system (see Fig. 7, page 9 lines 2-5) for evacuating material from a distal end of a colon (see page 9 lines 6-9) while keeping the colon in a safely inflated state allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 
an evacuation conduit (evacuation tube 52) having a distal region (distal end 52a) insertable to the colon to communicate suction for evacuating the material (see page 22 lines 25-26, page 26 lines 5-6);
an irrigating subsystem (irrigation tube 54 and irrigation source in workstation 700) comprising an irrigation conduit (irrigation tube 54), and an irrigation source (irrigation source in workstation 700) configured to supply an irrigating fluid comprising liquid through the irrigation conduit (irrigation tube 54) to the colon (see page 22 lines 28-29, page 26 lines 3-5);
an insufflation subsystem (air pump and inner sleeve 11) comprising a gas source (air pump not shown, see page 31 lines 21-23), and an insufflation conduit (inner sleeve 11) configured to supply insufflation gas without liquid from the gas source (air pump not shown, see page 31 lines 21-23) to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11 — expansion of the system within the colon expands the colon);
wherein said irrigation conduit (irrigation tube 54) and said insufflation conduit (inner sleeve 11) are separate from one another (see Fig. 7);
a controller (controller 1116); and
a pressure sensor (pressure sensor 500) configured to provide pressure measurements from the distal region (see page 22 lines 26-28) to the controller (controller 1116) (see page 30 lines 1-3);

However, Blecher fails to explicitly state that the controller is configured to regulate a flow of the supply of insufflation gas and the suction to produce and maintain the safely inflated state, based on the pressure measurements, including regulation that supplies the insufflation gas through the insufflation conduit while restricting flow of the irrigating fluid from the irrigation source.
Shtul teaches a colon cleaning system (see Fig. 2A-B) wherein the controller (controller 1002) is configured to regulate a flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] — fluid meaning insufflation gas or irrigation liquid, see par. [0021]) and the suction (the output fluid rate is adjusted — see par. [0164]-[0165]) to produce and maintain the inflated state based on the pressure measurements (see par. [0164]-[0165]), including regulation that supplies the insufflation gas through the insufflation conduit (input conduit 511A when pulsed to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Blecher to include the regulation based on pressure measurements as taught by Shtul in order to achieve the target pressure inside the colon (see Shtul par. [0164]-[0165]).

Regarding claim 2, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed. However, modified Blecher fails to explicitly state that the system comprises a sensor configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit; and wherein the controller is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid.
Shtul teaches a colon cleaning system (see Fig. 9A) wherein the system comprises a sensor (sensor 736) configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (see par. [0280]-[0281]); and wherein the controller is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher with the gas-liquid proportion sensor and control functions of Shtul in order to 

Regarding claim 3, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein the distal region (distal end 52a) comprises a connector (housing 30, see Fig. 8A) which attaches to a colonoscope (see page 26 lines 13-15) for insertion to the distal end of the colon.

Regarding claim 4, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed. However, modified Blecher fails to explicitly state that the controller is configured to regulate the flow of the supply of insufflation gas and the suction to keep the pressure measurements from the pressure sensor within a predetermined range of pressures consistent with the safely inflated state allowing internal observation.
Shtul teaches a colon cleaning system (see Fig. 2A-B) wherein the controller (controller 1002) is configured to regulate the flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] — fluid meaning insufflation gas or irrigation liquid, see par. [0021]) and the suction (the output rate is adjusted, see par. [0164]- [0165]) to keep the pressure measurements from the pressure sensor within a predetermined range of pressures consistent with the safely inflated state allowing internal observation (see par. [0164]-[0165]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of 

Regarding claim 5, modified Blecher teaches the colon cleaning system of claim 4 substantially as claimed. However, modified Blecher fails to explicitly state that the predetermined range of pressures comprises upper and lower bounds both between 5 mbar and 40 mbar above ambient pressure.
Shtul teaches a colon cleaning system (see Fig. 2A-E), wherein the predetermined range of pressures comprises upper and lower bounds both between 5 mbar and 40 mbar above ambient pressure (see par. [0102]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined range of pressures of modified Blecher to be between 5 mbar-40 mbar above ambient pressure as taught by Shtul in order to prevent significant changes in pressure during the procedure (see Shtul par. [0102]).

Regarding claim 6, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein the supply of insufflation gas is increased based on a decreasing value of the pressure measurements (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

Regarding claim 7, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein the supply of insufflation gas is variable by the controller (controller 1116) to multiple different pressures as the pressure measurements change (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

Regarding claim 16, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein flow regulation by the controller (controller 1116) to maintain the safely inflated state also includes regulation that supplies the irrigating fluid from the irrigation source (irrigation source in workstation 700) to the irrigation conduit (irrigation tube 54) while also supplying the insufflation gas through the insufflation subsystem (air pump and inner sleeve 11) (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

Regarding claim 28, Blecher discloses a method of operating a device (see Fig. 7, see page 9 lines 2-5) to safely maintain a safely inflated state of a colon allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11) during colon cleaning, the method comprising:
evacuating material including fluid from the colon through a distal aperture (distal end 52a) of an evacuation conduit (evacuation tube 52) of the device inserted to a distal region of the colon, wherein the material is evacuated by suction supplied to the distal aperture (distal end 52a) (see page 22 lines 25-26, page 26 lines 5-6);

sensing with a pressure sensor (pressure sensor 500) of the device a change in pressure measured within the distal region (see page 22 lines 26-28) due to the evacuation of material (see page 30 lines 1-3, note: when suction is applied, the pressure will change);
a supply of insufflating gas is delivered to the colon from an insufflation conduit (inner sleeve 11) of an insufflation subsystem (air pump and inner sleeve 11) of the device comprising a gas source (air pump not shown, see page 31 lines 21-23), and the insufflation conduit (inner sleeve 11);
wherein said irrigation conduit (irrigation tube 54) and said insufflation conduit (inner sleeve 11) are separate from one another (see Fig. 7); 
wherein said evacuation conduit (evacuation tube 52), said irrigation conduit (irrigation tube 54), and said insufflation conduit (inner sleeve 11) are introducible into the colon side by side and alongside a colonoscope (colonoscope 50) (see Fig. 5, note: Lexico’s online dictionary (powered by Oxford Dictionary) defines “side by side” as “two or more things close together” and “alongside” as “close to the side of”.  Therefore, the broadest reasonable interpretation of this limitation requires the evacuation, irrigation, and insufflation conduits to be introducible into the colon close to a colonoscope.  The 
However, Blecher fails to explicitly state controlling, using a controller of the device, the supply of insufflating gas, wherein an amount of the supply of insufflating gas is determined automatically by the controller based on the sensed change in pressure.
Shtul teaches a method of operating a device (see Fig. 2A-B) to safely maintain a Safely inflated state of a colon allowing internal observation during colon cleaning (see par. [0110]), comprising controlling, using a controller (controller 1002) of the device, the supply of insufflating gas (the input fluid rate is adjusted, see par. [0164]-[0165] — fluid meaning insufflation gas or irrigation liquid, see par. [0021]), wherein an amount of the supply of insufflating gas is determined automatically by the controller (controller 1002) based on the sensed change in pressure (see par. [0164]-[0165]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blecher to include the controlling step based on the sensed change in pressure as taught by Shtul in order to achieve the target pressure inside the colon (see Shtul par. [0164]-[0165]).

Regarding claim 29, modified Blecher teaches the method of claim 28 substantially as claimed. However, modified Blecher fails to explicitly state adjusting the 
Shtul teaches a method comprising adjusting the supply of insufflating gas, based on a relative proportion of gas in an evacuated mixture of at least gas and liquid (see par. [0100]-[0101] and [0280]-[0281]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Blecher with the gas-liquid proportion adjustment of Shtul in order to allow an optimal adjustment of operating parameters based on the sensor information (see Shtul par. [0100]-[0101] and [0280]-[0281]).

Regarding claim 30, modified Blecher teaches the method of claim 28 substantially as claimed. However, modified Blecher fails to explicitly state that the amount of the supply of insufflating gas is also controlled by the controller based on an estimate of an amount of the material removed by a current rate of suction.
Shtul teaches a method wherein the amount of the supply of insufflating gas is also controlled by the controller (controller 1002) based on an estimate of an amount of the material removed by a current rate of suction (see par. [0163]-[0165]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Blecher with the estimating control of Shtul in order to achieve a target proportion of fluid in the colon and control the pressure inside the colon (see Shtul par. [0163]-[0165]).

Regarding claim 40, Blecher discloses a colon cleaning system (see Fig. 7, page 9 lines 2-5) for evacuating material from a distal end of a colon (see page 9 lines 6-9) while keeping the colon in a safely inflated state allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11), the colon cleaning system comprising:
an evacuation conduit (evacuation tube 52) having a distal region (distal end 52a) insertable to the colon to communicate suction for evacuating the material (see page 22 lines 25-26, page 26 lines 5-6);
an insufflation conduit (inner sleeve 11) for supply of insufflation gas to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, note: housing 30 (i.e. outermost tubing) is flexible and expands with inner sleeve 11 — expansion of the system within the colon expands the colon);
an irrigating conduit (irrigation tube 54), for supply of irrigating fluid to irrigate the colon (see page 22 lines 28-29, page 26 lines 3-5);
wherein said irrigating conduit (irrigation tube 54) and said insufflation conduit (inner sleeve 11) are separate from one another (see Fig. 7);
a controller (controller 1116); and
a pressure sensor (pressure sensor 500) configured to provide pressure measurements from the distal region (see page 22 lines 26-28) to the controller (controller 1116) (see page 30 lines 1-3);

However, Blecher fails to explicitly state that the controller is configured to regulate a net flow of the supply of insufflation gas, the supply of irrigating fluid, and the suction to produce and maintain the inflated state, based on the pressure measurements.
Shtul teaches a colon cleaning system (see Fig. 2A-B) wherein the controller (controller 1002) is configured to regulate a net flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] — fluid meaning insufflation gas or irrigation liquid, see par. [0021]), the supply of irrigating fluid (the input fluid rate is adjusted, see par. [0164]-[0165] — fluid meaning insufflation gas or irrigation liquid, see par. [0021]), and the suction (the output fluid rate is adjusted — see par. [0164]-[0165]) to produce and maintain the inflated state, based on the pressure measurements (see par. [0164]- [0165]). 


Regarding claim 41, modified Blecher teaches the colon cleaning system of claim 40 substantially as claimed.  However, modified Blecher fails to explicitly state that the system comprises a sensor configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit; and wherein the controller is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid.
Shtul teaches a colon cleaning system (see Fig. 9A) wherein the system comprises a sensor (sensor 736) configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (see par. [0280]-[0281]); and wherein the controller (workstation 730) is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher with the gas-liquid proportion sensor and control functions of Shtul in order to allow the system to optimally adjust its operating parameters based on the sensor information (see Shtul par. [0100]- [0101] and [0280]-[0281]).

Regarding claim 44, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein said irrigating subsystem (irrigation tube 54 and irrigation source in workstation 700) and said insufflation subsystem (air pump and inner sleeve 11) are separate from one another (see Fig. 7).

Regarding claim 45, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein said pressure sensor (pressure sensor 500) is attached to an outer surface of said evacuation conduit (evacuation tube 52) (see Fig. 5).

Regarding claim 46, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein said colonoscope (colonoscope 50) is external to said evacuation conduit (evacuation tube 52), said irrigation conduit (irrigation tube 54), and said insufflation conduit (inner sleeve 11) (see Fig. 5, colonoscope 50 is external to conduits 52 and 54 at all times, and external to inner sleeve 11 prior to insertion of the colonoscope 50).

Regarding claim 47, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein said colonoscope (colonoscope 50) is configured to extend side by side, along the length of said evacuation conduit (evacuation tube 52), said irrigation conduit (irrigation tube 54), and 

Regarding claim 48, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed.  Blecher further teaches wherein said system includes a portion insertable into the colon (distal portion of Fig. 5), said insertable portion (distal portion of Fig. 5) configured to be positioned relative to the colonoscope (colonoscope 50) such that the colonoscope (colonoscope 50) is at an external location relative to said insertable portion (distal portion of Fig. 5) (see Fig. 5, colonoscope 50 is at an external location relative to the distal portion of Fig. 5 prior to insertion of the colonoscope 50).

Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1), as applied to claims 16 and 28 above, further in view of Hassidov et al. (US 2016/0206805 A1).
Regarding claim 17, modified Blecher teaches the colon cleaning system of claim 16 substantially as claimed. However, modified Blecher fails to explicitly state that the controller is configured to reduce the supply of insufflation gas as a function of an increase in the supply of irrigating fluid.
Hassidov teaches a system (see Fig. 1) wherein the controller is configured to reduce the supply of insufflation gas as a function of an increase in the supply of irrigating fluid (see par. [0109]-[0110]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher to include the relative control of gas and fluid supply of Hassidov in order to maintain safe operating conditions and avoid an overpressure event (see Hassidov par. [0109]-[0110]).

Regarding claim 36, modified Blecher teaches the method of claim 28 substantially as claimed. However, modified Blecher fails to state that a relative magnitude of a rate of the supply of insufflating gas compared to a magnitude of evacuation pressure supply is automatically decreased as the change in pressure measured increases.
Hassidov teaches a method (see Fig. 1) wherein a relative magnitude of a rate of the supply of insufflating gas compared to a magnitude of evacuation pressure supply is automatically decreased as the change in pressure measured increases (see par. [0109]-[0110]). 
.

Claims 24-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1), as applied to claims 1 and 30 above, further in view of Truckai et al. (US 2013/0172805 A1).
Regarding claim 24, modified Blecher teaches the colon cleaning system of claim 1 substantially as claimed. However, Blecher fails to state that the evacuation conduit is attached to a positive displacement pump providing the suction for evacuating the material.
Truckai teaches a system (see Fig. 19) wherein the evacuation conduit (conduit connecting probe 100 with pump 140’) is attached to a positive displacement pump (second pump 140' is disclosed as a positive displacement pump, see par. [0012]) providing the suction for evacuating the material (see par. [0089]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit of modified Blecher with the positive displacement pump of Truckai in order to assist in removing the material from the body (see Truckai par. [0089]).

Regarding claim 25, modified Blecher teaches the colon cleaning system of claim 24 substantially as claimed.  Blecher further teaches wherein the controller (controller 1116) is configured to maintain the safely inflated state of the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11), and the material is removed by the suction from the colon by the positive displacement pump (pump 140' of Truckai - see modifications of claim 24 above). 
However, modified Blecher fails to explicitly state that the safely inflated state of the colon is maintained based on an estimated volume of the material removed.
Shtul teaches a system (see Fig. 2A-E) wherein the safely inflated state of the colon is maintained based on an estimated volume of the material removed (see par. [0163]-[0165]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher with the estimating of Shtul in order to achieve a target proportion of fluid in the colon and control the pressure inside the colon (see Shtul par. [0163]-[0165]).

Regarding claim 31, modified Blecher teaches the method of claim 30 substantially as claimed.  Blecher further teaches wherein the estimate of the amount of material removed is based on a volume of the material removed by suction through the evacuation conduit (evacuation tube 52) (see modifications to claim 30 in view of Shtul above). 

Truckai teaches a method (see Fig. 19) wherein the source of suction for the evacuation conduit (conduit connecting probe 100 with pump 140’) is a positive displacement pump (second pump 140’ is disclosed as a positive displacement pump, see par. [0012] and [0089]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit of modified Blecher with the positive displacement pump of Truckai in order to assist in removing the material from the body (see Truckai par. [0089]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1) and further in view of Truckai et al. (US 2013/0172805 A1), as applied to claim 25 above, and further in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 26, modified Blecher teaches the colon cleaning system of claim 25 substantially as claimed. However, modified Blecher fails to state that the estimated volume is based on a speed of operation of the positive displacement pump.
Williams teaches a system (see Fig. 2) using a positive displacement pump (pump 112), wherein the estimated volume is based on a speed of operation of the positive displacement pump (see par. [0272]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified 

Regarding claim 27, modified Blecher teaches the colon cleaning system of claim 25 substantially as claimed. However, modified Blecher fails to state that the estimated volume is based on power consumption by the positive displacement pump.
Williams teaches a system (see Fig. 2) using a positive displacement pump (pump 112), wherein the estimated volume is based on power consumption by the positive displacement pump (pulsatile power consumption used to estimate flow, see par. [0192]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher to include the estimation of Williams in order to easily calculate the volume through the evacuation conduit (see Williams par. [0192]).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Blecher does not teach “wherein said evacuation conduit, said irrigation conduit, and said insufflation conduit are introducible into the colon side by side and alongside a colonoscope” as recited in amended claims 1, 28, and 40 since Blecher’s colonoscope is received within the insufflation conduit (inner sleeve 11) configured to be introduced into the colon externally and adjacent to the evacuation conduit, the irrigation conduit, and the insufflation conduit.  Further, Applicant states in the Remarks on page 11 that the Examiner had agreed in the previous interview (see Interview Summary of 10/26/2021) that the new limitation added to amended claims 1, 28, and 40 was not present in the cited art.  However, the Examiner points out that the exact language of this limitation was not officially presented to the Examiner or discussed at that time.
Applicant argues that Blecher does not teach a pressure sensor attached to an outer surface of the evacuation conduit as recited in new claim 45.  However, Merriam-Webster’s online dictionary defines “attached” as “connected or joined to something”.  Therefore, the broadest reasonable interpretation of claim 45 requires the pressure sensor to be connected to or joined to the outer surface of the evacuation conduit.  In Figure 5 of Blecher, pressure sensor 500 is clearly shown as being in direct contact (i.e. connected) with the outer surface of the evacuation conduit (tube 52).  
claim 46.  However, as discussed in the rejection of claim 46 above, colonoscope 50 is external to conduits 52 and 54 at all times, and external to inner sleeve 11 prior to insertion of the colonoscope 50 (see Blecher Fig. 5).
Applicant argues that Blecher does not teach wherein said colonoscope is configured to extend side by side, along the length of said evacuation conduit, said irrigation conduit, and said insufflation conduit as recited in new claim 47.  However, as discussed in the rejection of claim 47 above, Lexico’s online dictionary (powered by Oxford Dictionary) defines “side by side” as “two or more things close together”.  Therefore, the broadest reasonable interpretation of this limitation requires the evacuation, irrigation, and insufflation conduits to be introducible into the colon close to a colonoscope.  The Examiner interprets that Blecher’s configuration in Fig. 5 showing colonoscope 50 being inserted into inner sleeve 11 teaches the colonoscope being introducible into the colon close to the evacuation conduit (evacuation tube 52), the irrigation conduit (irrigation tube 54) and the insufflation conduit (inner sleeve 11).
Applicant argues that Blecher does not teach wherein said system includes a portion insertable into the colon, said insertable portion configured to be positioned relative to the colonoscope such that the colonoscope is at an external location relative to said insertable portion as recited in new claim 48.  However, as discussed in the rejection of claim 48 above, colonoscope 50 is at an external location relative to the distal portion of Fig. 5 prior to insertion of the colonoscope 50 (see Blecher Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.